Name: Commission Regulation (EEC) No 180/90 of 24 January 1990 correcting Regulation (EEC) No 54/90 fixing the reduction in the variable component of the levy for bran and sharps originating in Egypt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 21 /32 Official Journal of the European Communities 26. 1 . 90 COMMISSION REGULATION (EEC) No 180/90 of 24 January 1990 correcting Regulation (EEC) No 54/90 fixing the reduction in the variable component of the levy for bran and sharps originating in Egypt THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1030/77 of 17 May 1977 concluding the Interim Agreement between the European Economic Community and the Arab Republic of Egypt ('), and in particular the second subparagraph of paragraph 3 of the Exchange of Letters, relating to Article 13 of the Agreement, Whereas the reduction in the variable component of the levy for bran and sharps originating in Egypt was fixed by Commission Regulation (EEC) No 54/90 (2) ; Whereas a check has shown that an error was made in the Annex to that Regulation ; Whereas the Regulation should therefore be corrected, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 54/90 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 February 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 1990 . For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 126, 23 . 5 . 1977, p. 1 . P) OJ No L 8, 11 . 1 . 1990, p. 25. 26. 1 . 90 Official Journal of the European Communities No L 21 /33 ANNEX 'ANNEX to the Commission Regulation of 10 January 1990 fixing the amount by which the variable component of die levy applicable to bran and sharps originating in Egypt must be reduced (ECU/tonne) CN code Amount 2302 10 10 29,73 2302 10 90 63,71 2302 20 10 29,73 2302 20 90 63,71 2302 30 10 29,73 . 2302 30 90 63,71 2302 40 10 29,73 2302 40 90 63,71 '